Opinion by
Orlady, J.,
This case was argued with the appeal by the city of Philadelphia from the decree of the court below in confirming the report of the jury of view under Act of June 16, 1891, P. L. 75, for injuries resulting from change of grade of Tabor street in which case an opinion is filed this day. For the reasons therein given this appellant is not entitled to recover. He is bound by his contract with the city and the fact that he purchased another lot after the city accepted his deed and release does not change the character of his claim. By his agreement of July 18,1898, he covenanted to pay the damages that might be awarded by reason of “ the said striking of the said Clarkson avenue from the city plan and for the revision of the grades in pursuance of saic] ordinance ” and expressly waived “ all claims for damages *177to or by reason of any physical grading of said street ” in conformity “ with the grade now established ” by his deed to the city. The grades were established July 25, 1898. His deed and release was accepted August 1, 1898. The grade remained unchanged and his present claim for damages is inconsistent and clashes with his covenant to waive all claims for damages by reason of the physical grading of the street in conformity with the plan and grades established when he made his covenant.
The decree is affirmed.